Exhibit 10(iii).32

 

AMENDED AND RESTATED CAPITAL PERFORMANCE BONUS PLAN

FOR EXECUTIVE OFFICERS AND KEY EMPLOYEES OF SAFEWAY INC.

 

Safeway Inc., a Delaware corporation (the “Company”), previously adopted The
Capital Performance Bonus Plan for Executive Officers of Safeway Inc. (the
“Plan”). The objectives of the Plan are to motivate and reward the Company’s
executive officers and key employees to produce results that increase
shareholder value and to encourage individual and team behavior that helps the
Company achieve both short and long-term corporate objectives.

 

The Plan is hereby amended and restated in its entirety, effective as of
March 7, 2007 (the “Amendment and Restatement Effective Date”). Bonus awards
granted under the Plan prior to March 7, 2007 shall be subject to the terms and
conditions of the Plan as in effect immediately prior to the Amendment and
Restatement Date.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 - Base Compensation.  “Base Compensation” of a Participant shall
mean the Participant’s regular base salary, excluding bonuses, expense
reimbursements, moving expenses, fringe benefits, stock options, restricted
stock and other stock-based awards, and other payments which are not considered
part of regular base salary, determined without regard to any reduction under a
plan subject to Section 125 or 401(k) of the Code or any deferral under a
non-qualified deferred compensation plan.

 

Section 1.2 - Board.  “Board” shall mean the Board of Directors of the Company.

 

Section 1.3 - CEO.  “CEO” shall mean the chief executive officer of the Company.

 

Section 1.4 - Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

Section 1.5 - Committee.  “Committee” shall mean the Executive Compensation
Committee of the Board, or another committee or subcommittee of the Board,
appointed as provided in Section 6.1.

 

Section 1.6 - Eligible Project.  “Eligible Project” shall mean either a First
Year Eligible Project or a Third Year Eligible Project. “First Year Eligible
Project” shall mean a new store or remodel project which (a) has been (or is
expected to be) completed during the Performance Period or the most recently
completed fiscal year of the Company immediately preceding the Performance
Period (unless otherwise determined by the Committee) and (b) with respect to
which an audit has been (or is expected to be) completed during the Performance
Period. “Third Year Eligible Project” shall mean a new store or remodel project
with respect to which an audit has been (or is expected to be) completed during
the second fiscal year of the Company following the fiscal year during which
such project was audited as a First Year Eligible Project.

 

1



--------------------------------------------------------------------------------

Section 1.7 - Participant.  “Participant” shall mean any executive officer or
key employee of the Company who has been selected by the Committee to receive a
bonus award under the Plan.

 

Section 1.8 - Performance Criteria.  “Performance Criteria” shall mean the
criteria (and adjustments) that the Committee selects for a bonus award for
purposes of establishing the Performance Goal or Performance Goals for a
Performance Period, determined as follows:

 

(a)    The Performance Criteria that shall be used to establish Performance
Goals are limited to operating profit and return on invested capital, either of
which may be measured either in absolute terms or as compared to any incremental
increase or decrease or as compared to results of a peer group.

 

(b)    The Committee may, in its discretion, at the time of grant, specify in
the bonus award that one or more objectively determinable adjustments shall be
made to one or more of the Performance Goals for one or more of the items of
gain, loss, profit or expense: (i) determined to be extraordinary or unusual in
nature or infrequent in occurrence, (ii) related to the disposal or discontinued
operation of a segment of a business (whether or not such segment qualifies as a
“business segment” under GAAP), (iii) related to a change in accounting
principle under GAAP, and (iv) attributable to the business operations of any
entity acquired by the Company (or a subsidiary of the Company) during the
fiscal year.

 

Section 1.9 - Performance Goals.  “Performance Goals” shall mean, for a
Performance Period, one or more goals established in writing by the Committee
for the Performance Period based upon one or more Performance Criteria.
Depending on the Performance Criteria used to establish such Performance Goals,
the Performance Goals may be expressed in terms of overall Company performance
or the performance of a division, business unit, store or Eligible Project. The
achievement of each Performance Goal (and any adjustments thereto) shall be
determined in accordance with GAAP to the extent applicable or, if not
applicable, in accordance with the Company’s accounting practices, as in effect
on the first day of such Performance Period.

 

Section 1.10 - Performance Period.  “Performance Period” shall mean one or more
periods of time, which may be of varying and overlapping durations, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a bonus award.

 

ARTICLE II

 

BONUS AWARDS

 

Section 2.1 - Bonus Awards.    Any executive officer or key employee selected by
the Committee may be granted one or more bonus awards under the Plan for one or
more Performance Periods. For each Performance Period established by the
Committee, the Committee shall establish one or more objectively determinable
Performance Goals. At the time a bonus award is granted pursuant to this
Section 2.1, the Committee shall specify the maximum bonus amount (“Bonus
Amount”) to be paid upon the achievement of one or more of the Performance Goals
established by the Committee for the Performance Period, which maximum

 

2



--------------------------------------------------------------------------------

Bonus Amount may not exceed 30% of the Participant’s Base Compensation payable
during the Performance Period.

 

Section 2.2 - Maximum Bonus Amounts.  Notwithstanding anything to the contrary
in Section 2.1, the maximum aggregate amount payable pursuant to all bonus
awards granted to the CEO under the Plan during any calendar year shall not
exceed $500,000 and the maximum aggregate amount payable pursuant to all bonus
awards granted to a Participant (other than the CEO) under the Plan during any
calendar year shall not exceed $350,000.

 

Section 2.3 - Certification; Negative Discretion.  Following the completion of
each Performance Period and prior to payment of any bonus award granted under
the Plan with respect to such Performance Period, the Committee shall certify in
writing whether the applicable Performance Goals have been achieved for such
Performance Period. In determining a Participant’s actual bonus amount, the
Committee shall have the right to reduce (but not to increase) the amount
payable at a given level of performance to take into account the recommendations
of the CEO and such additional factors, if any, that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.

 

SECTION 2.4 - Other Incentive Awards.  The Plan shall not be the exclusive means
for the Company to award incentive compensation to Participants. No executive
officer or key employee of the Company has a guaranteed right to any
discretionary bonus as a substitute for a bonus award under the Plan in the
event that Performance Goals are not met or that the Company’s stockholders fail
to approve or reapprove the Plan.

 

ARTICLE III

 

PAYMENT OF BONUS AWARD

 

Section 3.1 - Form of Payment.  Each bonus award shall be paid in cash.

 

Section 3.2 - Timing of Payment.

 

(a)    Unless otherwise determined by the Committee, each bonus award shall be
paid as soon as practicable after the Committee certifies in writing that the
Performance Goals specified for such bonus award were in fact satisfied.

 

(b)    Bonus award payments are not intended to constitute a deferral of
compensation subject to Section 409A of the Code and are intended to satisfy the
“short-term deferral” exemption under the Treasury Regulations pursuant to
Section 409A of the Code. Subject to subsection 3.2(a), and to the extent
necessary to cause the bonus awards under the Plan to satisfy the “short-term
deferral” exemption under the Treasury Regulations pursuant to Section 409A of
the Code, bonus award payments under the Plan shall be made not later than the
later of (i) the fifteenth day of the third month following the Participant’s
first taxable year in which the right to receive payment of the Bonus Amount is
no longer subject to a substantial risk of forfeiture, or (ii) the fifteenth day
of the third month following the Company’s first taxable year in which the right
to receive payment of the Bonus Amount is no longer subject to a substantial
risk of forfeiture.

 

3



--------------------------------------------------------------------------------

Section 3.3 - Taxes.  All amounts payable hereunder shall be subject to
applicable federal, state, local and foreign tax withholding.

 

ARTICLE IV

 

SECTION 162(m)

 

Section 4.1 - Qualified Performance-Based Compensation.  The Committee, in its
discretion, may determine whether a bonus award should qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and may take such actions which it may deem necessary to ensure that such bonus
award will so qualify. Any such bonus award shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) and any regulations or rulings issued thereunder
that are requirements for qualifications as performance-based compensation as
described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

 

Section 4.2 - Performance Goals.  With respect to any bonus award which the
Committee determines should constitute qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code and the Treasury Regulations
thereunder, the applicable Performance Goals specified pursuant to Section 2.1
shall be established in writing no later than the ninetieth day following the
commencement of the period of service to which the Performance Goals relate;
provided, however, that in no event shall the Performance Goals be established
after 25% of the period of service (as scheduled in good faith at the time the
Performance Goals are established) has elapsed. The achievement of at least one
Performance Goals established by the Committee shall be substantially uncertain
at the time such Performance Goal is established in writing.

 

ARTICLE V

 

TRANSFERS AND TERMINATIONS

 

SECTION 5.1 - Terminations.  If a Participant’s employment with the Company is
terminated for any reason other than death, disability or retirement prior to
payment of any bonus award granted under the Plan, all of the Participant’s
rights under the Plan shall terminate and the Participant shall not have any
right to receive any further payments with respect to any bonus award granted
under the Plan. The Committee may, in its discretion, determine what portion, if
any, of the Participant’s bonus award granted under the Plan shall be paid if
the Participant’s employment has been terminated by reason of death, disability
or retirement.

 

4



--------------------------------------------------------------------------------

ARTICLE VI

 

ADMINISTRATION

 

Section 6.1 - Committee.

 

(a)    The Committee shall consist solely of two or more persons, each of whom
is an “outside director” for purposes of Section 162(m) of the Code, appointed
by and holding office at the pleasure of the Board.

 

(b)    Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee shall be filled by the Board.

 

Section 6.2 - Duties and Powers of Committee.  It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan, and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret, amend or revoke any such
rules. In its discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan, except
with respect to matters which under Section 162(m) of the Code are required to
be determined in the discretion of the Committee.

 

Section 6.3 - Majority Rule; Unanimous Written Consent.  The Committee shall act
by a majority of its members in office. The Committee may act either by vote at
a meeting or by a memorandum or other written instrument signed by all members
of the Committee.

 

ARTICLE VII

 

OTHER PROVISIONS

 

Section 7.1 - Amendment, Suspension or Termination of the Plan.  The Plan does
not constitute a promise to pay and may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board. However, with respect to bonus awards granted under the Plan which
the Committee determines should constitute qualified performance-based
compensation as described in Section 162(m)(4)(C) of the Code and the Treasury
Regulations thereunder, no action of the Board or the Committee may modify the
Performance Goals applicable to any such bonus award, to the extent such
modification would cause the bonus award to fail to constitute qualified
performance-based compensation.

 

Section 7.2 - Effective Date.  The Plan shall be submitted for the approval of
the Company’s stockholders. The Committee may grant bonus awards under the Plan
at any time on or after the Amendment and Restatement Effective Date; provided,
that no bonus amount shall be paid with respect to any bonus award granted under
the Plan as amended and restated unless and until the Plan is approved by the
Company’s stockholders in accordance with Section 7.3.

 

5



--------------------------------------------------------------------------------

SECTION 7.3 - Approval of Plan by Stockholders.

 

(a)    The Plan shall be submitted for the approval of the Company’s
stockholders at the annual meeting of stockholders to be held in calendar year
2007. In the event that the Plan is not so approved, the Plan, as in effect
immediately prior to the Amendment and Restatement Effective Date, shall remain
in effect.

 

(b)    The Plan shall be subject to reapproval by the stockholders of the
Company not later than the first stockholder meeting that occurs in the fifth
year following the year in which the stockholders last approved the Plan, as
required under the Treasury Regulations pursuant to Section 162(m) of the Code.
In the event that the Plan is not so reapproved, no further bonus awards shall
be granted under the Plan on or after the date of such stockholder meeting and
any outstanding bonus award granted under the Plan shall be paid in accordance
with the terms and conditions of the Plan and such bonus award.

 

6



--------------------------------------------------------------------------------

* * * * * *

 

I hereby certify that the foregoing is a true and correct copy of the Amended
and Restated Capital Performance Bonus Plan for Executive Officers and Key
Employees of Safeway Inc., as most recently approved by the Board of Directors
of Safeway Inc. on March 27, 2007.

 

Executed on this 17th day of May, 2007.

 

Safeway Inc. By:  

/s/ Robert A. Gordon

Title:  

Senior Vice President,

Secretary and General Counsel

 

* * * * *

 

I hereby certify that the foregoing Amended and Restated Capital Performance
Bonus Plan for Executive Officers and Key Employees of Safeway Inc. was most
recently approved by the stockholders of Safeway Inc. on May 16, 2007.

 

Executed on this 17th day of May, 2007.

 

Safeway Inc. By:  

/s/ Robert A. Gordon

Title:  

Senior Vice President,

Secretary and General Counsel

 

7